Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Contrary to the incorrect indication of its receipt in the previous office action, a certified copy of the foreign priority document for the foreign priority claim made in this application has not been electronically retrieved and has not been provided by the applicant; thus, the foreign priority claim has not been fully acknowledged by the examiner.  Applicant may contact PDX Support at PDX@USPTO.GOV for further assistance.  Notwithstanding the foregoing, the applicant remains ultimately responsible for the submission of the certified copy of the foreign application before the US application issues as a patent. See 37 CFR 1.55(a).

Reasons for Allowance
Claims 1-15 are allowed as previously indicated to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842